Citation Nr: 1244156	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a generalized anxiety disorder, depression, a depressive disorder, and a panic disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is of record. 

As noted on the title page, the Board is recharacterizing the Veteran's PTSD claim to include other psychiatric disorders that have been diagnosed, i.e., a generalized anxiety disorder, depression, a depressive disorder, and a panic disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In October 2009, the Board remanded the case for further development.  In April 2011, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in an August 2011 Joint Motion filed by counsel for the Veteran and the VA Secretary.  The case was most recently remanded in April 2012 for a VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA Examination-Acquired Psychiatric Disorder

The Veteran underwent a VA psychiatric examination in May 2012.  The VA examiner concluded that the Veteran did not have a diagnosis of PTSD.  Rather, he diagnosed the Veteran with alcohol abuse and alcohol induced mood.   

The VA examiner reflected that it "appeared ... that the Vet[eran] never met the DSM-IV criteria due to lack of substantial stressors and also lack of most critical PTSD symptoms."  Significantly, the VA examiner did not consider all of the Veteran's alleged stressors.  The VA examiner only noted the stressor of being in/or near the DMZ of Korea and hearing scary stories such as North Koreans sneaking in and killing people.  The Board notes that at the Veteran's May 2009 BVA hearing he additionally testified that he had seen dead bodies floating in the river (BVA Transcript (T.) at 5), and saw the loading of dead bodies onto his ship to go home (T. at 9).  He has additionally alleged the stressors of being stationed in a hostile military zone in Korea and docking in South Vietnam for approximately 2 days in hostile action enroute to the United States from Korea.  See October 2004 claim. 

Although the Veteran has been diagnosed with a panic disorder during the pendency of the appeal, the VA examiner did not provide an etiology opinion regarding this specific diagnosis, presumably because of the lack of a current diagnosis of a panic disorder at the VA examination.

As noted above, the Veteran's claim has been broadened to encompass all mental health diagnoses he has been diagnosed with during the pendency of the appeal.  It is now well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  The Veteran has confirmed diagnoses of a generalized anxiety disorder, depression, a depressive disorder, and a panic disorder at various times during the appellate period.  Moreover, although the VA examiner indicated that the Veteran did not have a diagnosis of PTSD it is evident that all of the Veteran's alleged stressors were not considered in this determination. 

The Board finds that an additional VA examination is required to provide an opinion as to whether any of his diagnosed acquired psychiatric disorders are etiologically related to service.  

Moreover, the claims file reflects that the Veteran has received medical treatment from the Lexington VA Medical Center (VAMC); however, as the claims file only includes treatment records from that facility dated up to January 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim on appeal.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Lexington VAMC dated from January 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allow the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for an additional VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist, other than the May 2012 VA examiner.  The VA examiner is asked to address the following questions:
	
a)   The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

b)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder, to include any diagnosed during the period on appeal (a generalized anxiety disorder, depression, a depressive disorder, and a panic disorder), either began during or was otherwise caused by the Veteran's military service.  

c)  If the VA examiner determines that a diagnosis of PTSD has not been demonstrated at any point in time since the Veteran filed his claim in October 2004, the VA examiner must provide rationale for this determination.  In doing so, the examiner should address the fact that various VA treatment records reference a diagnosis of PTSD. 

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record.  

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


